DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 – 12 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Chinese Patent Publication No. CN 101126852 (hereinafter CN ‘852).
Regarding claim 1, in Figures 6A - 6B, CN ‘852 discloses a driving circuit board (50) for a display device, the driving circuit board being foldable, wherein the driving circuit board is provided with a through hole (5081) which penetrates through the driving circuit board and which is located at a foldable portion of the driving circuit board (Figure 6B).
Regarding claim 2, CN ‘852 discloses wherein the display device comprises a display substrate having a display area and a lead area around the display area, the lead area being provided with a lead extending from the display area; and one end of the driving circuit board is configured to couple to the lead area to electrically connect to the lead in the lead area, and the other end of the driving circuit board is configured 
Regarding claim 3, CN ‘852 discloses wherein the driving circuit board comprises a substrate, and a signal line and a driving chip disposed on the substrate, the signal line is configured to connect the driving chip and the lead in the lead portion, and the signal line is located in a region on the driving circuit board where the through hole is not provided (Figures 6A – 6B).
Regarding claim 4, CN ‘852 discloses wherein the driving circuit board further comprises a first protective layer disposed on the substrate, and the first protective layer covers at least a portion of the signal line at the foldable portion (Figures 6A – 6B).
Regarding claim 5, CN ‘852 discloses wherein a plurality of through holes are provided, and an arrangement direction of the through holes is perpendicular to a folding direction of the driving circuit board (Figures 6A – 6B).
Regarding claim 6, CN ‘852 discloses wherein a plurality of driving chips are provided; and along the arrangement direction of the through holes, the plurality of through holes and the plurality of driving chips are alternately arranged (Figures 6A – 6B).
Regarding claim 7, CN ‘852 discloses wherein a thickness of the substrate ranges from 20µm to 50µm (Figures 6A – 6B)..
Regarding claim 8, CN ‘852 discloses a display device, comprising a display substrate and the driving circuit board according to claim 1 (Figures 6A – 6B).                
Regarding claim 9, CN ‘852 discloses wherein the display substrate comprises a display area and a lead area around the display area, the lead area being provided with 
Regarding claim 10, CN ‘852 discloses wherein the driving circuit board comprises a substrate, and a signal line and a driving chip disposed on the substrate, the display substrate includes a base and a second protective layer disposed on a side of the base, the lead in the lead area is disposed on a side of the base facing away from the second protective layer, and the base and the substrate are formed as an integral structure (Figures 6A – 6B).
Regarding claim 11, CN ‘852 discloses wherein the display substrate further comprises a buffer layer, and the buffer layer is located on a side of the second protective layer facing away from the base (Figures 6A – 6B). 
Regarding claim 12, CN ‘852 discloses wherein a plurality of the driving circuit boards are provided, and the plurality of driving circuit boards are located at different edges of the display substrate (Figures 6A – 6B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847